UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7698


UNULA BOO SHAWN ABEBE,

                Plaintiff - Appellant,

          v.

ASSISTANT SOLICITOR MORING; UNKNOWN        ASSISTANT   SOLICITOR;
SPARTANBURG COUNTY SHERIFF DEPARTMENT,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Margaret B. Seymour, Senior
District Judge. (5:12-cv-00187-MBS)


Submitted:   February 20, 2014            Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Unula Boo Shawn Abebe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Unula   Boo   Shawn       Abebe   appeals       the   district    court’s

order denying his motion to reconsider, under Fed. R. Civ. P.

59(e), the court’s earlier order accepting the recommendation of

the magistrate judge and denying relief on his 42 U.S.C. § 1983

(2006)    complaint.       We    have    reviewed      the    record   and    find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Abebe v. Assistant Solicitor Moring, No.

5:12-cv-00187-MBS (D.S.C. Sept. 23, 2013).                         We dispense with

oral     argument    because     the    facts    and     legal      contentions      are

adequately    presented     in    the    materials      before      this   court     and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                          2